Clark, Judge.
Defendant, indicted and tried for murder of her husband’s innamorata, was convicted of voluntary manslaughter. Appellant asserts the trial court erred in charging the jury on the lesser included offense of voluntary manslaughter. Held:
"On the trial of a murder case, if there be any evidence, however slight, as to whether the offense is murder or voluntary manslaughter, instruction as to the law of both offenses should be given the jury. Gresham v. State, 216 Ga. 106 (115 SE2d 191).” Banks v. State, 227 Ga. 578, 580 (182 SE2d 106); Loudermilk v. State, 129 Ga. App. 552 (200 SE2d 302). There was sufficient evidence to warrant the trial court’s charge on voluntary manslaughter. It is within the trial court’s discretion to charge on a lesser-included crime. State v. Stonaker, 236 Ga. 1 (222 SE2d 354). Accordingly, the charge was not erroneous.
Argued November 1, 1976
Decided November 10, 1976
Rehearing denied December 8, 1976
Conger & Conger, J. Willis Conger, Peter Z. Geer, for appellant.
A. Wallace Cato, District Attorney, for appellee.

Judgment affirmed.


Bell, C. J., and Stolz, J., concur.